 1 MCGREGOR W. SCOTT
   United States Attorney
 2 TIMOTHY H. DELGADO
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:19-CR-0111-WBS
12                                 Plaintiff,             STIPULATION AND (PROPOSED) ORDER
                                                          TO CONTINUE STATUS CONFERENCE
13                           v.
                                                          Date:      July 29, 2019
14   KENNY XYRUS LOSITO,                                  Time:      9:00 a.m.
                                                          Judge:     Hon. William B. Shubb
15                                Defendant.
16

17          Plaintiff United States of America, through its respective counsel, and defendant Kenny Xyrus
                                                                                                        1
18 Losito, through his counsel of record, stipulate that the status conference now set for July 29, 2019 , be

19 continued to September 9, 2019, at 9:00 a.m.

20          On June 26, 2019, Mr. Losito was arraigned on the three-count Indictment in this case. (ECF

21 Nos. 1, 5.) Later today (July 1), the government will be producing discovery to the defense that includes

22 82 pages of reports and memoranda, thirteen photos, and several dozen audio and video recordings, as

23 well as results from a forensic phone extraction. Defense counsel requires time to review these materials

24 individually and with her client, time to conduct additional investigation, time to research potential

25 defenses and motions, and time to otherwise prepare for trial. In addition, defense counsel is in the

26
            1
            This case was assigned to Judge Mueller when the grand jury returned the indictment. At the
27 arraignment, the parties agreed to set the matter for a status hearing on July 29, 2019. Since then, this
   case has been related with 2:19-cr-0074-WBS, and reassigned to Judge Shubb. The parties are filing a
28 separate stipulation and order in that case, asking the Court to reset the status hearing (in that matter) for
   September 9, 2019, so that these two related matters will be heard on the same date.
     STIPULATION AND (PROPOSED) ORDER                    1
30     TO CONTINUE STATUS CONFERENCE
 1 process of obtaining court records necessary to advise Mr. Losito.

 2          Based on the foregoing, the parties stipulate that the status conference currently set for July 29,

 3 2019, be continued to September 9, 2019, at 9:00 a.m. The parties further agree that time under the

 4 Speedy Trial Act should be excluded from the date the parties stipulated, up to and including September

 5 9, 2019, under 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) [reasonable time to prepare], and General Order

 6 479 [Local Code T4], based on continuity of counsel and defense preparation.

 7          The parties agree that the failure to grant a continuance in this case would deny defense counsel

 8 reasonable time necessary for effective preparation, taking into account the exercise of due diligence.

 9 The parties also agree that the ends of justice served by the Court granting the requested continuance
10 outweigh the best interests of the public and the defendant in a speedy trial.

11                                                         Respectfully submitted,

12

13 Dated: July 1, 2019                                     _/s/ Timothy H. Delgado____________
                                                           TIMOTHY H. DELGADO
14                                                         Assistant United States Attorney
                                                           Attorney for Plaintiff United States
15

16
     Dated: July 1, 2019                                   _/s/ THD for Lexi P. Negin__________
17                                                         LEXI P. NEGIN
                                                           Assistant Federal Defender
18                                                         Attorney for Defendant Kenny X. Losito
19

20
21

22

23

24

25

26
27

28

      STIPULATION AND (PROPOSED) ORDER                    2
30    TO CONTINUE STATUS CONFERENCE
 1                                                     ORDER

 2          The Court, having received and considered the parties’ stipulation, and good cause appearing

 3 therefore, adopts the parties’ stipulation in its entirety as its order. The Court specifically finds that the

 4 failure to grant a continuance in this case would deny counsel reasonable time necessary for effective

 5 preparation, taking into account the exercise of due diligence. The Court also finds that the ends of

 6 justice served by granting the requested continuance outweigh the best interests of the public and the

 7 defendant in a speedy trial.

 8          The Court orders that the time from the date the parties stipulated, up to and including September

 9 9, 2019, shall be excluded from computation of time within which the trial in this case must begin under
10 the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) [reasonable time to prepare], and General

11 Order 479 [Local Code T4]. It is further ordered that the July 29, 2019 status conference be continued

12 until September 9, 2019, at 9:00 a.m.

13
     Dated: July 2, 2019
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION AND (PROPOSED) ORDER                     3
30    TO CONTINUE STATUS CONFERENCE
